Citation Nr: 0205633	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and hearing loss, claimed as residuals of a head 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus, claimed as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1954 to July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board, and in an August 11, 1997, 
decision, the Board found that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for residuals of a head injury.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, 
upon joint motion by VA and the veteran, vacated the Board's 
August 11, 1997, decision and remanded the case to the Board 
for further proceedings.  The basis of the joint motion was 
that the August 1997 decision relied on the new and material 
evidence test formulated in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), which was subsequently overturned by the 
United States Court of Appeals for the Federal Circuit, in 
Hodge v. West, 155 F.3d 1356 (1998).

The Board notes here that the joint motion which was the 
basis for the Court's November 1998 Order vacating the August 
11, 1997, Board decision referred to an argument by the 
veteran's representative suggesting that the veteran had 
requested an extension of time to submit a substantive appeal 
in connection with a May 1992 rating decision which found 
that the rating decision of January 1958 did not involve 
clear and unmistakable error.  Pursuant to directions set 
forth by the Board in remands of April 1999 and July 2000, 
the RO provided the veteran and his representative with an 
opportunity to present contentions and argument regarding the 
finality of the May 1992 rating decision which denied the 
clear and unmistakable error claim.  The RO then formally 
determined that the May 1992 rating decision was final and 
advised the veteran and his attorney of that finding both by 
letter and by supplemental statement of the case dated in 
July 2000.

In a November 22, 2000 decision, the Board again found that 
new and material evidence had not been received to reopen the 
veteran's claim.  In a July 2001 Order, the Court vacated the 
Board's November 22, 2000, decision and remanded the case for 
review in light of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) (VCAA).

It is important to note that the veteran's underlying claim 
is based on an inservice head injury.  As hereinafter 
explained in this decision, over the years the veteran has 
filed several claims which have been considered by the RO and 
the Board in terms of separate disorders which the veteran 
contended were the result of the inservice head injuries.  In 
an attempt to add some clarity to the rather confusing 
procedural history in this case, the Board has approached 
this case as one encompassing the three separate issues as 
described on the first page of this decision.  


FINDINGS OF FACT

1.  A claim by the veteran for entitlement to service 
connection for residuals of a head injury was denied by 
rating decision in January 1958; the veteran was furnished 
notice of the decision and notice of appellate rights and 
procedures, but he did not initiate an appeal from that 
determination.

2.  Evidence received of record subsequent to the January 
1958 rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.

3.  By decision dated in December 1988, the Board denied a 
claim by the veteran for entitlement to service connection 
for headaches and hearing loss as residuals of a head injury; 
a motion for reconsideration of that determination was denied 
by the Board in May 2000.

4.  Evidence received of record subsequent to the December 
1988 Board decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
headaches and hearing loss as residuals of a head injury.

5.  A claim by the veteran for entitlement to service 
connection for tinnitus was denied by rating decision in 
February 1989; the veteran was furnished notice of the 
decision and notice of appellate rights and procedures, but 
he did not initiate an appeal from that determination.

6.  Evidence received of record subsequent to the February 
1989 rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection 
tinnitus.


CONCLUSIONS OF LAW

1.  The January 1958 rating decision which denied a claim by 
the veteran for entitlement to service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

2.  Evidence received subsequent to the January 1958 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of a head 
injury has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  The Board's December 1988 decision denying a claim by the 
veteran for entitlement to service connection for headaches 
and hearing loss as residuals of a head injury is final.  38 
U.S.C.A. §§ 7103(a), 7104(a) (West 1991).

4.  Evidence received subsequent to the December 1988 Board 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for headaches and hearing 
loss as residuals of a head injury has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

5.  The February 1989 rating decision which denied a claim by 
the veteran for entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991).

6.  Evidence received subsequent to the February 1989 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for tinnitus has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As noted in the introduction, the Board's November 22, 2000, 
decision was vacated and the case remanded to the Board for 
further review in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The record clearly shows that the veteran has been advised 
and made aware of the evidence needed to substantiate his 
claims by virtue of pertinent rating decisions, the statement 
of the case, supplemental statements of the case as well as 
prior Board remands.  Further, it is clear from a review of 
pleadings filed with the Court as well as correspondence to 
and from the veteran's representative in connection with such 
Court proceedings that the veteran, through his 
representative, is aware of the type of evidence necessary to 
reopen the claims at issue.  Furthermore, review of the 
record shows that the record includes service medical records 
and post-service VA and private medical records.  There are 
no other reasonably identified records by the veteran which 
VA is obligated to obtain in a claim to reopen.

It is expressly argued on the veteran's behalf that the VCAA 
obligates VA to provide the veteran with a medical opinion, 
essentially to determine whether his current (claimed 
headache or residual of a head injury) disability resulted 
from disease or injury incurred during service.  However, it 
is very important to note that VCAA Section 5103A(f) 
specifies, that "Nothing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  On 
review of this matter, the Board notes that, as will be 
discussed below, the veteran has not submitted new and 
material evidence in this case.  If the Board were obligated 
by VCAA to obtain an etiology opinion in this case, then such 
an opinion, if adequate, would by its nature constitute new 
and material evidence to reopen the claim.  In essence, were 
the Board required to obtain a medical opinion, this would 
constitute a requirement to reopen the veteran's claim.  
However, as noted directly above, nothing in the revised 38 
U.S.C.A. § 5103A shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  The Board believes the statutory 
provision preserving the finality of prior decisions absent 
new and material evidence is controlling, and the Board 
therefore declines to find that a medical opinion is required 
by VCAA in this case.  

At this point the Board acknowledges that amendments to 
certain provisions of 38 C.F.R. § 3.159 provide limited 
assistance to claimants seeking to reopen finally decided 
claims.  However, these particular changes only apply to 
claims to reopen received on or after August 29, 2001, and 
are therefore not applicable in the present case.  See 
generally 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Moreover, according to the amended provisions of paragraphs 
(c)(1), (c)(2), and (c)(3) of 38 C.F.R. § 3.159, the 
specified assistance which VA will provide in connection with 
claims to reopen received on or after August 29, 2001, 
involves obtaining records.  There is no indication in the 
revised version of 38 C.F.R. § 3.159 that the provisions of 
paragraph (c)(4) regarding examinations or opinions apply in 
claims to reopen.  It appears that 38 C.F.R. 
§ 3.159(c)(4)(iii) was added for the purpose of making it 
clear that even as to claims received on or after August 29, 
2001, any medical examination or opinion which VA might find 
necessary to decide a claim which is the subject of a prior 
final decision will only be obtained if new and material is 
presented or secured.  See discussion at 66 Fed. Reg. 45628 
(August 29, 2001).  It therefore appears that VA has 
determined that under the discretionary and explicit 
authority granted by VCAA, VA will not provide an examination 
or obtain a medical opinion to create new and material 
evidence to reopen a claim.  The Board therefore finds no 
legal authority for the action requested by the veteran's 
representative. 

As discussed above, the RO has complied with the provisions 
of the VCAA applicable to a claim to reopen.  Significantly, 
VA has notified the claimant of the information and evidence 
necessary to reopen the claims.  Consequently, the case need 
not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

This appeal involves the veteran's underlying claims of 
entitlement to service connection for disorders related to an 
inservice head injury.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as brain hemorrhage, brain 
thrombosis, epilepsies, and other organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Service medical records reveal that the veteran sustained a 
brain concussion and fracture of the left clavicle in an 
automobile accident in May 1957.  He was in a coma for 48 
hours while being treated in a civilian hospital prior to 
transfer to a military hospital.  On admission to the 
military facility, he was noted to be generally confused.  He 
complained of headaches, and there was an apparent loss of 
hearing on the left side.  X-rays disclosed no evidence of 
skull fracture.  Clinical records state that, after being 
provided with glasses, the veteran indicated that his 
headaches were cured.  A hospital discharge summary indicates 
that, during his 30-day period of hospitalization, the 
veteran's mental confusion cleared, and, after the removal of 
a blood clot from the left external auditory meatus, left ear 
hearing problems resolved.  The diagnoses on discharge to 
duty were simple fracture of the left clavicle and concussion 
of the brain.  At the time of his July 1957 separation 
examination, no abnormalities of the veteran's head were 
indicated on clinical evaluation and no residuals of a head 
injury were noted by the examiner.  Hearing was described as 
15/15, bilaterally.

On VA examination conducted in December 1957, the veteran 
complained of light headaches and ringing in the left ear.  
X-rays revealed no evidence of skull fracture and indicated 
that the bones of the skull were normal in texture and 
morphology, with no evidence of increased intracranial 
pressure demonstrable.  The examination report reflects an 
impression of slight bilateral nerve deafness in the high 
ranges.  The diagnosis on neurological examination was no 
objective evidence of any neurological disorder.

Received in June 1987 were private medical records indicating 
that, when the veteran was seen in May 1987, he complained of 
hearing a pulsatile sound in his left ear for some time and 
gave a history of severe headaches since an injury in 
service.  He indicated that, following the injury; he had no 
major problems other than headaches.  A computerized 
tomography (CT) scan of the brain revealed some low-density 
areas in the occipital region considered possibly to be a 
small infarct. No sensory or cerebellar deficits were 
revealed on examination.

The report of a VA audiological evaluation conducted in May 
1987 indicates that the veteran reported infrequent episodes 
of left ear tinnitus of short duration since his accident in 
service.  Audiological data was interpreted to show mild to 
moderate sensorineural impairment in the higher frequency 
range.

On VA examination conducted in June 1987, the veteran 
reported a history of headaches and tinnitus since his 
accident in service and related that he had been aware of a 
hearing loss for a number of years.  Headaches were 
reportedly accompanied by blurred vision in the right eye.  
The diagnoses included hearing loss and tinnitus, left ear-- 
status post accident and coma; rule out seizure versus 
vascular headaches--status post head trauma; recent carotid 
endarterectomy complicated by brain stem stroke or peripheral 
nerve damage.

VA outpatient records dated in August 1987 show that the 
veteran was seen for left temporofacial pain considered to be 
probably of vascular etiology.  He also reported bilateral 
frontal headaches of 25 years duration.  Although not 
entirely legible, further notations appear to indicate that 
it was unlikely that various symptoms were secondary to 
injury.

When the veteran testified at a personal hearing in January 
1988, he indicated that he took over-the-counter medication 
for headaches and stated that he had noticed a hearing loss 
since service.  His representative related that the veteran 
also received prescription medication for headaches.  The 
veteran indicated that he had been laid off from a job with 
the Post Office due to the inability to remember 
instructions.

Private medical records received in January 1989 document 
treatment in the late 1980's for various medical problems, 
but include no references to any complaints or findings of 
any residuals of a head injury, to include headaches, hearing 
loss or tinnitus.

Received in November 1993 and March 1995 were duplicate 
copies of some service medical records.

Adjudication History and Analysis

In July 1957, the veteran filed a claim of entitlement to 
service connection for residuals of multiple injuries which 
he sustained in a motor vehicle accident while he was on 
active duty, including an injury to the head.  A rating 
decision in January 1958 granted service connection for 
residuals of a fracture of the left clavicle and denied 
entitlement to service connection for residuals of a head 
injury.  The rating decision of January 1958 made no express 
reference to headaches, hearing loss, or tinnitus.  The 
veteran was informed of the decision and furnished notice of 
appellate rights and procedures, but he did not initiate an 
appeal by filing a timely notice of disagreement.  
Accordingly, the January 1958 rating decision became final.  
38 U.S.C.A. § 7105(c).

However, the Board notes here that 38 C.F.R. § 3.105(a) 
provides that previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  The 
Board observes that the veteran did present a clear and 
unmistakable error with regard to the January 1958 rating 
decision.  However, in a May 1992 rating decision, the RO 
found no clear and unmistakable error in the January 1958 
rating decision.  The veteran was notified of the May 1992 
determination by letter dated November 19, 1992.  A notice of 
disagreement to the May 1992 rating decision was received in 
February 1993, and a statement of the case was furnished to 
the veteran and his then representative in November 1993.  In 
a cover letter to the statement of the case, the RO informed 
the veteran and his then representative that if it did not 
hear from them within 60 days, it would close the appeal.  A 
VA Form 9 was subsequently received on May 6, 1994, well 
after expiration of the one-year period from the November 19, 
1992, notification of the May 1992 rating decision and also 
clearly more than 60 days after issuance of the November 1993 
statement of the case.  See 38 C.F.R. § 19.129(b) (1991).  
Review of the claims file does not reveal any communication 
received from the veteran or his representative during the 
pertinent time period to complete the appeal which can in any 
manner be construed as a substantive appeal on the clear and 
unmistakable error question.  Moreover, the record does not 
reveal that any written request for an extension of time to 
file a substantive appeal was received prior to expiration of 
the time limit for filing the substantive appeal.  See 38 
C.F.R. § 19.130 (1991).  The Board therefore finds that the 
May 1992 rating decision which denied the veteran's challenge 
to the January 1958 rating decision on the basis of clear and 
unmistakable error is final and binding.  It follows that the 
January 1958 rating decision must also be viewed as final and 
binding.

Years later, in a decision of December 1988, the Board denied 
entitlement to service connection for headaches and hearing 
loss.  The Board noted at that time that there was a final 
January 1958 rating decision, but also noted that the January 
1958 decision did not expressly refer to headaches and 
hearing loss.  The Board therefore effectively determined 
that the January 1958 rating decision was not final to the 
claim based on headaches and hearing loss, and the Board 
considered those issues, and denied them, on the merits.  A 
decision of the Board is final unless the Chairman of the 
Board orders reconsideration. 38 U.S.C.A. §§ 7103(a), 
7104(a).  The Board notes that a motion for reconsideration 
of the December 1988 Board decision was denied in May 2000.  
The December 1988 Board decision must therefore be viewed as 
final.

By rating decision in February 1989, the RO denied 
entitlement to service connection for tinnitus.  The veteran 
was furnished notice of the decision and notice of appellate 
rights and procedures.  However, he did not initiate an 
appeal to the Board with a notice of disagreement, and the 
February 1989 rating decision also became final.

The RO subsequently determined that the veteran was 
requesting that his claim based on residuals of a head injury 
be reopened.  In a May 1995 rating decision, the RO 
determined that no new and material evidence had been 
received and that the veteran's claim had not been reopened.  
The veteran did initiate and complete an appeal from the May 
1995 rating decision, and the present appeal ensued.  After 
reviewing the prior adjudication history, it appears to the 
Board that the veteran is attempting to reopen the claims 
which were the subject of the January 1958 rating decision, 
the December 1988 Board decision, and the February 1989 
rating decision.  Moreover, in view of the manner of 
describing the issues in the December 1988 Board decision and 
the February 1989 RO decision, it appears that the initial 
January 1958 rating decision should be viewed as having only 
considered entitlement to service connection for residuals of 
a head injury other than headaches, hearing loss, and 
tinnitus.

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction or 
by the Board, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, "new and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
prior evidence and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).  Further, as made clear in the 
new version of 38 C.F.R. § 3.156(a), in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).

After reviewing the procedural history of this case, the 
Board now must consider whether new and material evidence has 
been received since the January 1958 rating decision denying 
entitlement to service connection for residuals of a head 
injury, the December 1988 Board decision denying entitlement 
to service connection for hearing loss and headaches as 
residuals of a head injury, and the February 1989 rating 
decision denying entitlement to service connection for 
tinnitus.

A.  Rating decision of January 1958

The veteran's initial claim for service connection for 
residuals of a head injury was the subject of the January 
1958 rating decision.  The January 1958 rating decision 
denied the veteran's claim on the basis that the last 
examination showed no residuals of the head injury.  In this 
regard, the Board notes that neurological examination in 
December 1957 found no objective evidence of any neurological 
disorder, and skull X-rays at that time were negative.

The additional evidence received since the January 1958 
rating decision does not include any medical or other 
competent evidence showing any residuals of the head injury 
sustained by the veteran in service in 1957.  A VA 
examination in June 1987 yielded a diagnosis of "R/O [rule 
out] seizure vs. vascular headache--S/P [status post] head 
trauma," but the Board finds that the "rule out" diagnosis 
does not constitute a medical finding or opinion that the 
veteran had a seizure disorder related to his head injury in 
1957.  In fact, further neurological examination in August 
1987 appears to have resulted in a finding that it was 
unlikely that various symptoms were secondary to injury.  
Other evidence received since January 1958, such as a May 
1987 CT scan, appears to show evidence of a possible small 
infarct of the brain, but there is nothing to suggest that 
any such finding is a residual of the inservice brain injury.  
The RO found in January 1958 that the evidence did not show 
any residuals of a head injury, and the evidence received 
since then does not show residuals of a head injury.  As 
such, the evidence received of record since January 1958, is 
not, either by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The Board concludes that new and material evidence 
has not been presented or secured to reopen the claim of 
entitlement to service connection for residuals of a head 
injury which was denied by the RO in January 1958.  38 
U.S.C.A. § 5108.


B.  Board Decision of December 1988 and Rating Decision of 
February 1989

Since the Board's December 1988 decision denying entitlement 
to service connection for headaches and hearing loss and the 
RO's February 1989 decision denying entitlement to service 
connection for tinnitus, the only evidence presented or 
secured concerning those issues consists of duplicate copies 
of service medical records which were previously of record 
and are thus not new.  Other evidence received of record 
since these two determinations is not pertinent to headaches, 
hearing loss or tinnitus.  Therefore, the Board finds that 
new and material evidence to reopen the veteran's claims for 
service connection for those disabilities has not been 
received.  38 U.S.C.A. § 5108.


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

